PER CURIAM.
The Florida Bar charged Hamrick, a member of the bar, with violating discipli*815nary rules 6-101(A)(3) (neglect of a legal matter) and 7-101(A)(l) (failure to seek the legal objectives of a client). Following a hearing on the matter, the referee recommended that Hamrick be found guilty of the above-listed charges and that he be given a public reprimand.
After reviewing the record, we agree with the referee’s recommendations. We therefore find Richard D. Hamrick guilty of violating disciplinary rules 6-101(A)(3) and 7-101(A)(l). Publication of this opinion in the Southern Reporter will serve as his public reprimand. Judgment for costs in the amount of $916.33 is hereby entered against Hamrick, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.